    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 1 of 25



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

JOSHUA EDWARDS Individually and                   §
on Behalf of All Others Similarly                 §
Situated                                          §
                                                  § Docket No. 2:15-CV-00299
          Plaintiff(s)                            §
                                                  §
          v.                                      §
                                                  §
4JLJ, LLC DBA J4 OILFIELD                         §
SERVICES and JOHN JALUFKA                         § COLLECTIVE ACTION
                                                  § PURSUANT TO 29 U.S.C. § 216(b)
          Defendants.                             §

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ RENEWED MOTION
       FOR JUDGMENT AS A MATTER OF LAW AND ALTERNATIVE
                     MOTION FOR NEW TRIAL

          Defendant 4JLJ, LLC (“4JLJ”) and Co-defendant John Jalufka (“Mr. Jalufka”)

respectfully request this Court deny Plaintiffs’ Renewed Motion for Judgment as a Matter of

Law, or in the Alternative Motion for New Trial, because the jury verdict is supported by readily

identifiable record evidence, and the Motion otherwise is premised on flawed characterizations

of law.

                                  I.    SUMMARY OF RESPONSE

          The Plaintiffs’ group (hereafter, “Plaintiffs”) contend the trial record purportedly contains

no evidence disfavoring them regarding:          (1) the discretionary nature of bonuses paid by

Defendant 4JLJ, LLC (“4JLJ”); (2) the accuracy with which 4JLJ tracked time and compensated

its employees, (3) the proper designation of 4JLJ as the pertinent “employer,” and (4) application

of the “TCA Exception” to the federal Motor Carrier Act’s exemption. The principal (though not

exclusive) error with Plaintiffs’ contentions is one need only review the many places in the

record that contain precisely the evidence Plaintiffs contend is lacking.

                                                    1
      Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 2 of 25



          The jury relied on that evidence, and there is no basis to infer otherwise. Its verdict in

favor on 4JLJ and Mr. Jalufka (collectively, “Defendants”) therefore was proper.

          Plaintiffs’ Motion additionally is flawed because its characterizations of the law are

contrary to the plain language of the provisions in the Fair Labor Standards Act (“FLSA”) it

purports to rely upon.      For that independent reason, Plaintiffs’ Renewed Motion for Judgment

as a Matter of Law, or in the Alternative Motion for New Trial, should be denied.

    II.   PLAINTIFFS ARE NOT ENTITLED TO RELIEF FROM THE JURY VERDICT

           A.    In No Event Have Plaintiffs Premised their Substantive Contentions on
                 Binding Legal Authority

          The most fundamental defect with Plaintiffs’ contentions are they simply are not

premised on legal authority that binds this Court. Plaintiffs pleaded the FLSA as the basis for its

claims for relief, but Plaintiffs are not premising their request for judgment (or new trial) on legal

mandates derived from the plain language of FLSA, or even “regulations” reflecting a legally

consequential interpretation of the FLSA by the Department of Labor (“DOL”).

          Plaintiffs instead are relying upon non-binding “interpretative bulletins” issued by the

DOL, which do not have the force of law and are not entitled to the level of deference reserved

only for lawfully promulgated regulations. 4JLJ and Mr. Jalufka previously briefed this issue in

a proposed submission to the Court, see (Doc. 201-1), and incorporate that briefing by reference;

but herein demonstrate Plaintiffs have not relented with respect to their improper reliance on

non-binding characterizations of the law, which do not align with the FLSA’s plain language. 1


1
  Defendants address this issue at the outset, based on a convention whereby it perhaps is appropriate to
first address what the law “is,” before addressing issues regarding application of law to fact. This is not,
however, meant to imply Defendants contend resolution of this issue is essential for the jury verdict to be
preserved. The evidence discussed below reflects even assuming arguendo Plaintiffs’ construction of the
law were correct (though it is not), Defendants propounded evidence whereby the jury still could (and



                                                     2
     Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 3 of 25



        The statutory concept of the “regular rate,” which informs the FLSA mandate on which

Plaintiffs purportedly have based their claims, is found in 29 U.S.C. § 207(a)(1) and reads as

follows:

                no employer shall employ any of his employees who in any
                workweek is engaged in commerce or in the production of
                goods for commerce, or is employed in an enterprise
                engaged in commerce or in the production of goods for
                commerce, for a workweek longer than forty hours unless
                such employee receives compensation for his employment
                in excess of the hours above specified at a rate not less than
                one and one-half times the regular rate at which he is
                employed.

(emphasis added).

        As discussed below, Defendants proved at trial (through readily identifiable testimony

and documentary evidence) 4JLJ accurately compensated its employees for both their basic rates

of pay, as well as “overtime” rates. No argument herein should be understood to indicate or

imply otherwise.

        Plaintiffs nevertheless assume (contrary to the record) 4JLJ’s payment methods were

imprecise, and further contend—then criticize 4JLJ for not only paying its employees for the

hours they actually worked, but for paying the employees when they purportedly did not work.

4JLJ reiterates that is not what the proof at trial demonstrated; but even had it, Plaintiffs’

attempt to equate conduct of that kind with a FLSA violation is not supported by the plain

language of the FLSA.

        For instance, 29 U.S.C. § 207(e)(2) states the regular rate of pay:

                shall not be deemed to include . . . payments made for

did) find in Defendants’ favor. Defendants therefore brief the immateriality of the “interpretive bulletins”
to protect against waiver—but respectfully submit the Court need not resolve the issue. The below
factual sufficiency discussion independently warrants denial of Plaintiffs’ Motion.



                                                     3
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 4 of 25



                 occasional periods when no work is performed due to
                 vacation, holiday, illness, failure of the employer to provide
                 sufficient work, or other similar cause; reasonable
                 payments for traveling expenses, or other expenses,
                 incurred by an employee in the furtherance of his
                 employer’s interests and properly reimbursable by the
                 employer; and other similar payments to an employee
                 which are not made as compensation for his hours of
                 employment . . . .

(emphasis added). The unifying theme between the various examples in § 207(e)(2) is they

nonexhaustively illustrate pay given for non-work is not charged against the employer when

calculating the “regular rate of pay.” Cf. Minizza v. Stone Container Corp., 842 F.2d 1456, 1461

– 62 (3rd Cir. 1988) (“The phrase ‘other similar payments . . . not made as compensation for

hours of employment’ does not mean just other payment for idle hours or reimbursements, the

two types of payments set forth in the two preceding clauses of the section, but payments not tied

to hours of compensation, of which payments for idle hours and reimbursements are only two

examples.     This interpretation gives independent meaning to the third clause.”) (emphasis

added).

          Notwithstanding the plain language of 207(e)(2), Plaintiffs contend 4JLJ purportedly

made overly generous payments that did not correspond with “hours of employment,” which

Plaintiffs contend should be folded into their regular rate for purposes of calculating overtime

wages. This (misguided) contention is premised entirely upon interpretative materials found at

Part 778, 29 C.F.R.

          But those materials have no legally dipositive significance, and indeed contravene the

plain language of FLSA § 207(a)(1) and 207(e)(2).             The content of Part 778 should be

understood to have the limited utility of serving as nonbinding guidance regarding the DOL’s

administration of its own duties under the FLSA:

                 This part 778 constitutes the official interpretation of the

                                                   4
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 5 of 25



               Department of Labor with respect to the meaning and
               application of the maximum hours and overtime pay
               requirements contained in section 7 of the Act. It is the
               purpose of this bulletin to make available in one place the
               interpretations of these provisions which will guide the
               Secretary of Labor and the Administrator in the
               performance of their duties under the Act unless and until
               they are otherwise directed by authoritative decisions of the
               courts . . . that it is incorrect.

29 C.F.R. § 778.1 (emphasis added). See also Howard v. City of Springfield, Ill., 274 F.3d 1141,

1146 (7th Cir. 2001) (“Rather than focus on the language of the statute, the parties get bogged

down in the language of [a bulletin] interpreting this provision.        We note that [it] is an

interpretive bulletin from the Department of Labor, as are all sections in Part 778. . . . As an

interpretive regulation, it does not have the force of binding law.”); Rodriguez v. Farm Stores

Grocery, Inc., 518 F.3d 1259, 1268, n.5 (11th Cir. 2008) (“In our initial opinion in this case, we

characterized [a Part 778 provision] as a ‘regulation.’ That is exactly how both parties, in their

briefs and at oral argument, characterized it. They and we were wrong. . . . [It] is in fact an

interpretative bulletin, not a regulation.”) (emphasis added).

       4JLJ (and Mr. Jalufk—although he in no event the “employer”) acknowledges courts

sometimes attribute weight to agency interpretive guidance like the bulletins, but that only occurs

when courts elect to afford a modest form of deference know as “Skidmore” deference—which

derives from the case Skidmore v. Swift & Co., 323 U.S. 134 (1944). Cf. Griffin v. S & B Eng’rs

& Constructors, Ltd., 507 Fed. Appx. 377, 383 (5th Cir. 2013) (“The interpretative statements

issued by the [DOL] are not promulgated regulations, but do provide insightful guidance to

courts in evaluating claims brought under the FLSA.”) (emphasis added).

       The operation of Skidmore deference is not, however, uncritically forgiving of an

agency’s views, and in no event supplants the plain language of an underlying statute:

               [The Bulletins] are not, of course, conclusive, even in the

                                                 5
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 6 of 25



               cases with which they directly deal, much less in those to
               which they apply only by analogy. They do not constitute
               an interpretation of the [FLSA] or a standard for judging
               factual situations which binds a district court’s processes,
               as an authoritative pronouncement of a higher court might
               do.

Skidmore, 323 U.S. at 139 (emphasis added). See also Hills v. Entergy Operations, Inc., No. 16-

30924, 2017 WL 3324928, *4 (5th Cir. 2017) (“in any event, ‘[i]nterpretive and opinion letters

by the Department of Labor do not per se bind the court.’”) (quoting Samson v. Apollo Res., Inc.,

242 F.3d 629, 638 – 39 (5th Cir. 2001)). 2

       In light of the foregoing principles, Plaintiffs’ proffered construction of the FLSA,

whereby 4JLJ purportedly could be penalized for paying certain employees too much money, is

mistaken and cannot provide the grounds to set aside the verdict. But for the reasons discussed

below; irrespective of Plaintiffs’ misconstruction of the law, the evidence presented at trial

simply does not allow the jury’s verdict to be disregarded.

       B.      Plaintiffs Cannot Satisfy the Standards for Relief from the Jury’s Verdict

                    1. The Restrictive Rule 50(b) Standard

         Unless a party raises a Federal Rule of Civil Procedure 50(a) request for judgment as a

matter of law on specifically identifiable issues, before the issues are submitted to a jury, a post-

verdict Rule 50 challenge to any omitted issue is waived. See Flowers v. S. Reg’l Physician

Servs., 247 F.3d 229, 236 (5th Cir. 2001); Chrimar Sys. v. Alcatel-Lucent Enter. USA, NO. 6:15-

CV-00163-JDL, 2017 U.S. Dist. LEXIS 19587, *7, n.2 (5th Cir. 2017). With respect to properly

preserved issues, a court may grant judgment as a matter of law only if “a party has been fully


2
  Because the bulletins are not formally promulgated federal “regulations,” they are not entitled to the
elevated (and in itself increasingly controversial) deference contemplated in Chevron, U.S.A., Inc. v.
Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).



                                                   6
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 7 of 25



heard on an issue during a jury trial and the court finds that a reasonable jury would not have a

legally sufficient evidentiary basis to find for the party on that issue . . . .” FED. R. CIV. P.

50(a)(1).

       This standard is decidedly restrictive, because a “court can reverse a jury verdict ‘only

when reasonable minds in the exercise of impartial judgment could not have arrived at that

verdict.’” Flowers v. S. Reg’l Physician Servs., 247 F.3d 229, 236 (5th Cir. 2001). In that

respect, all evidence of record must “conclusively favor” the party requesting Rule 50 relief. See

Chrimar Sys. v. Alcatel-Lucent Enter. USA, NO. 6:15-CV-00163-JDL, 2017 U.S. Dist. LEXIS

19587, *6 (5th Cir. 2017).

       The practical manner by which a court applies this standard is that “in entertaining a

motion for judgment as a matter of law, a reviewing court must appreciate that ‘credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.’” Id. A court also “must draw all reasonable

inferences in favor of the nonmoving party . . . .” Reeves v. Sanderson Plumbing Prods., 530

U.S. 133, 150 (2000). As such, a “court should give credence to the evidence favoring the

nonmovant as well as that ‘evidence supporting the moving party that is uncontradicted and

unimpeached, at least to the extent that that evidence comes from disinterested witnesses.’” Id.

at 151 (emphasis added).

                2.     The Equally Restrictive Rule 59 Standard

       Plaintiffs make a Rule 59 request for new trial contending the jury verdict is “against the

weight of the evidence.”     Plaintiffs relegate their discussion of that standard to a single

paragraph, see (Doc. 324, Page 24 of 26), without deviation from their proffered rationales for

their Rule 50 challenge.

       The Rule 59 standard is no more forgiving to Plaintiffs, because “[w]hen a new trial is

                                                7
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 8 of 25



requested on . . . evidentiary grounds, the motion should not be granted unless the verdict is

against the great, not merely the preponderance, of the evidence.” Jones v. Wal-Mart Stores,

Inc., 870 F.2d 982, 986 (5th Cir. 1989). The practical expression of this restrictive standard is

“all the evidence must be viewed in a light most favorable to the jury’s verdict, and the verdict

must be affirmed unless the evidence points ‘so strongly and overwhelmingly in favor of one

party that the court believes that reasonable [persons] could not arrive at a contrary

[conclusion].’” Id. at 987 (quoting Whatley v. Armstrong World Industries, Inc., 861 F.2d 837,

839 (5th Cir. 1988)).

                 3.          Plaintiffs are not Entitled to Judgment as a Matter of Law or New Trial

       Plaintiffs have not directed this Court to any “uncontradicted,” “unimpeached” evidence

from a “disinterested witness” to warrant reversal of the jury verdict; or that “strongly and

overwhelmingly” compels the conclusion the jury only could have resolved this case in

Plaintiffs’ favor. 4JLJ presented evidence to controvert every single theory Plaintiffs advanced

as purported grounds for recovery, as summarized without exclusion below:

                        i.      Record Evidence Bonuses were Discretionary

       Plaintiffs contend there was no evidence whereby a reasonable jury could have concluded

bonuses paid by 4JLJ were not guaranteed, see (Doc. 324, Pages 2 of 26 – 4 of 26), but even

certain Plaintiffs testified to the contrary. For instance, Armando Garcia testified as follows:

               Q And that is your understanding, correct, that you were
               not guaranteed any sort of bonus by Mr. Jalufka, correct?

               A Not that I know of, no, because, like I said, he – I don’t
               know how to describe this, a big heart. I don’t think it was
               something that any company has to do and I’m sure that’s
               why they call it a performance.

               Q And there were, in fact, times where you didn’t receive
               a quarterly bonus, correct?


                                                     8
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 9 of 25



              A There may have been a time or two. I can’t recall.

              Q So Mr. Jalufka could give you the bonus or he could
              not?

              A He’s the owner. He can do --

              Q That was his discretion.

              A That’s – I’m assuming yes.

February 20, 2019 Trial Transcript, 279:9 – 21.

       Plaintiff Steven Poff moreover admitted:

              Q And so while it would be nice to get, you were hopeful
              of getting it. You knew that it was totally discretionary
              with 4JLJ, right?

              A That’s correct.

              Q Correct?

              A That is correct.

February 21, 2019 Trial Transcript, 105:12 – 17.

       Although evidence of record independently proves the point, Mr. Jalufka also refuted

Plaintiffs’ assertion bonuses were non-discretionary. See February 21, 2019 Trial Transcript,

190:15 – 191:7. The jury found evidence of this kind more compelling.

                    ii.   Record Evidence of Accurate Payments for Hours Worked

       Plaintiffs contend something nefarious should be read into the manner in which 4JLJ’s

employees’ time was tracked on “tickets” used by the employees to report the time. See (Doc.

324, Pages 5 of 26 – 8 of 26). According to Plaintiffs, when those tickets reflected a high

number of hours in any given day—Plaintiffs suggest the tickets simply must be evidence of

inaccurate time keeping and corresponding wrongful compensation for hours the employees

purportedly did not work. Id.

       To the contrary, testimony at trial proved all such time was for work the employees

                                                  9
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 10 of 25



performed—though in very rare instances clerical errors (or even dishonesty by a few

employees) are reflected on the time sheets and tickets:

                Q And along with you, Becky and Ray would confirm that your timesheets were
               accurate and showed the actual hours you worked, correct?

               A Yes.

               Q That was one further way that J4 ensured that they were accurate, they put
               people in charge of looking at those, correct?

               A Yes.

               Q Now, J4 would also ensure the time was being marked correctly for the actual
               hours by having supervisors such as Ray Carrillo check sheets, but also let you
               guys know how many hours you worked out on the frac site, cir?

               A Yes.

February 20, 2019 Trial Transcript, 250:19-251:6 (Garcia Testimony).

       Mr. Jalufka testified:

               Q Did J4 pay its employees based on their actual hours worked?

               A Yeah, they paid them on their hours actually worked. Yes sir.

February 21, 2019 Trial Transcript, 193:4-7.

       But to by clear, as to the fundamental question whether employee records reflect 4JLJ

ever paid less than the hours Plaintiffs actually worked, the 4JLJ employee principally

responsible for payroll (Rebekkah Clark) testified:

               Q And you haven’t seen a single example today from
               Counsel that an individual was paid less than what his
               hours indicated, have you?

               A No, sir.

                                                ...

               Q [S]o what happens if, for example, on an eight-hour
               ticket, I work 12 hours physical labor, plus on-call,
               standby, all the other good things?

                                                10
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 11 of 25



              A You’d get paid for it.

                                               ...

              Q Do you know whether or not there are ever times the
              employees got paid on their paycheck less money for a
              days’ work than they actually did?

              A Never.

February 20, 2019 Trial Transcript, 106:15 – 18; 107:20 – 23.

       Witnesses (including Plaintiffs) otherwise undercut their alternative theory of the case

that 4JLJ systemically was overpaying them. For instance, Ms. Clark testified:

              Q But that’s not his actual hours then on that, right?

              A Each ticket is actual hours.

              Q Each ticket --

              A His timesheet, he wrote that down as his actual hours so
              we reviewed his actual hours.

              Q The 32 --

              A On those timesheets, each of them, they show that they
              were paid out eight hours on them, those were actual hours.

              Q How --

              A Each job, there’s rig up, they actually do their job,
              there’s standby. Sometimes they have to be on call for the
              remainder of that job. Those are all actual hours.

              Q Is there some kind of a record that shows they spent --
              actually spent eight hours at that job?

              A I’m not saying that they actually spent eight hours at
              that job, I’m saying they’re responsible for that job, for that
              whole eight hours.

              Q So they get eight hours whether they actually worked it
              or not?

              A It’s actual work.



                                                11
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 12 of 25



              Q What if they do --

              A What are you referring to as actual work? Physical
              labor or standby or --

              Q Describe for me standby, that’s an interesting term.

              A Standby, from what I understand when they’re out on a
              job sometimes they go out there, they rig up, then they have
              to wait until the company man – there’s other companies
              out there working as well, and they wait until it’s their time
              to pressure up or whatever they do, and sometimes they’re
              there for several hours waiting.

                                           ...

              Q Okay, so, for example, I’ll throw out a low number just
              to do for -- for sakes. Let’s say four hours of physical
              activity, okay? So that leaves 14 hours.

                Once an employee is done with his four hours, is he
              allowed to go to the movies, turn off his phone, start eating
              popcorn, and hang out?

              A No, sir.

              Q What happens for these other 14 hours?

              A They’re responsible for the remaining of that ticket.
              They have to be available. If they’re not available, if
              they’re -- get a phone call and they don’t answer, that’s the
              grounds for dismissal.

              Q Now, when you say “available,” is that time actually
              out on the site or is it time away from the site?

              A They could be away from the site.

              Q So even though they’re not on the site, they’re still
              responsible to that client?

              A Correct.

              Q And if a ticket is 18 hours, how long are they
              responsible to that client?

              A For 18 hours.

February 20, 2019 Trial Transcript, 27:6 – 28:11; 93:18 – 94:13 (emphasis added). Plaintiff

                                                 12
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 13 of 25



Joshua Edwards gave consistent testimony in this regard:

              Q In fact, on the well sites there’s substantial down time?

              A There is down time, yes.

              Q Okay. Out of a 24 hour day on a well site, how much
              of that do you think is -- would be stand time -- stand by
              time?

              A It depends on who’s doing what and what happens with
              the well, honestly.

              Q Okay. But it’s possible to work four, five, six, seven
              straight days of 24 hours because you’re not working a
              straight 24 hour period are you?

              A Yes.

                                              ...

              Q And tell me what your understanding of on call time is?

              A On call time means you -- you’re waiting, you got a
              phone ready to go, or you’re sitting there ready to go
              waiting on somebody else.

              Q So you’re still on the client’s time, you’re still on the
              company’s time, correct?

              A Correct.

              Q You can’t go to the movies and turn off your phone and
              have popcorn?

              A No.

              Q And if you did that you’d be fired?

              A You should be, yes.

February 20, 2019 Trial Transcript, 214:10 – 19; 216:2 – 14 (emphasis added). See also

February 20, 2019 Trial Transcript, 252:4 24; 253:13 – 23) (Garcia Testimony).

       As to the occasional aberrations on tickets Plaintiffs contend were somehow reflective of

systemic FLSA violations, trial testimony reflected the aberrations at worst were “mistakes” or


                                              13
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 14 of 25



even indicative of previously undetected dishonesty by employees.

       Ms. Clark testified, for instance:

              Q So that’s four job tickets in a day where Steve Poff was
              there, each of those jobs there were eight hours per helper,
              correct?

              A Correct.

              Q So isn’t it true then that what he did was got eight hours
              on his timesheet for each of the four jobs that day?

              A That looks like that’s what he did.

              Q And that’s with the normal practice and payment of the
              payroll of J4 at that time, was it not?

              A No, it was not.

              Q It wasn’t?

              A No, sir, it wasn’t.

              Q So that’s just an aberration, some kind of a mistake?

              A That’s something that made it through, yes, sir.

                                              ...

              Q It wasn’t unusual at J4 -- back in that time period, 2013
              to 2015 -- for J4 to pay employees hours on their time sheet
              it’s -- in excess of 24 hours a day, correct?

              A There was a few that made it by. But, in my opinion,
              these employees were cheating us.

                                              ...

              Q Now, we also see here that Mr. Poff has 32 hours?

              A Correct.

              Q Is it possible to work 24 hour -- more than 24 hours in a
              day?

              A No, sir.



                                              14
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 15 of 25



              Q Okay, is this the example of the cheating that you
              discussed earlier?

              A Yes, sir.

                                               ...

              Q What concerned you about [Plaintiff Banda’s time
              record]?

              A    Well, the time, for one thing. It’s impossible for
              anybody to work 44 and a half hours in a day.

              Q Did you take your concern to anyone?

              A Yes, sir. I took it to one of the managers.

                At the time, I do recall him looking at it and -- because he
              came off of a frac job and then to a different job. And they
              didn’t have a way to verify it at the time, and he said, “Just
              let it go.”

               And, you know, the way I took it, they were going to deal
              with it later.

              Q When you say “deal with it later,” can you explain what
              you mean?

              A I mean by, talk to the employee about it, you know,
              why he wrote down excessive hours.

              Q And did you expect Banda to have another one and try
              this again?

              A No, I didn’t.

February 20, 2019 Trial Transcript, 26:14 – 27:2; 82:14 – 19; 95:20 – 96:2 (emphasis added).

       Ms. Clark further testified aberrations of the kind were in any event decidedly rare:

              Q Okay, so over a two-year period, you’re going to have,
              roughly – not roughly – you’re going to have 730
              individual daytime entries, correct?

              A Correct.




                                                15
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 16 of 25



                 Q So 730 time entries for ten employees, that’s seven
                 thousand, three hundred and -- three hundred time entries,
                 correct?

                 A Correct.

                 Q And we’ve seen, as we said, maybe 15, 20 examples of
                 overpayments?

                 A Yes.

February 20, 2019 Trial Transcript, 105:17 – 106:2.

       But perhaps of greatest significance, Defendants simply discredited that Plaintiffs were

credible witnesses on this issue. By way of example only, under cross examination, Joshua

Edwards admitted:

                 Q     And no matter how long I gave you with these
                 documents, you’re not going to be able to tell anyone
                 whether you were written up or written down on a specific
                 day, were you?

                 A No, sir.

                 Q And you have no way of accurately telling the Jury
                 where the hours on your time sheets are correct, whether
                 they should have been higher or whether they should have
                 been lower, can you?

                 A We have our ticket hours that we were given and that
                 was the hours that we put on our time sheets so that we
                 charge our time to.

                 Q Mr. Edwards, my question was you have no way of
                 accurately telling the Jury whether the hours on your time
                 sheet are correct, whether they should be higher or lower,
                 can you?

                 A Correct.

February 20, 2019 Trial Transcript, 209:18 – 210:7. Under cross examination, Armando Garcia

also admitted:

                 Q And Mr. Garcia, sitting here today, you don’t know
                 whether J4 owes you any money, do you?

                                                16
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 17 of 25



                A I do not.

                Q You have no firsthand knowledge that you’re owed
                anything, correct?

                A I do not.

February 20, 2019 Trial Transcript, 241:13 – 18. See also February 20, 2019 Trial Transcript,

320:21 – 320:7 (Humberto Morales testimony).

        Indeed, Mr. Edwards even proved that on rare occasions records may have seemed

abnormal at a superficial level, but in substance there were innocent explanations that undercut

Plaintiffs’ theory of the case, e.g.:

                Q Well sometimes you would start a day and you would
                work, let’s say, 27 hours, and you would just bill all that
                time in one day, right?

                A Correct.

                Q      Okay. So you didn’t make the technical correct
                description of moving 24 hours in one day and then moving
                three 24 hours into the next, you just billed the 27 into one
                day?

                A Yes.

February 20, 2019 Trial Transcript, 213:18 – 25. Whichever party had the burden of proof with

respect to the sufficiency of time records and payment, cf. (Doc. 324, Page 17 of 26), the

foregoing evidence was more than sufficient for the jury to conclude employees were not

routinely, intentionally, or because of any fault attributable to 4JLJ improperly paid.

                     iii.   Record Evidence 4JLJ was the “Employer” (not Mr. Jalufka)

        Plaintiffs additionally contended Mr. Jalufka, in his individual capacity, should be

deemed the statutory “employer” pursuant to the FLSA. See (Doc. 324, Pages 8 of 26 – 9 of 26).

As an initial matter, Plaintiffs did not move for a judgment as matter of law on this ground

before the case was submitted to the jury. Cf. February 21, 2019 trial transcript, 266:14 – 267:3;


                                                 17
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 18 of 25



February 25, 2019 trial transcript, 79:7 – 80:3. This issue consequently has been waived. See

pp. 6 – 7 supra.

       Defendants in any event elicited testimony Mr. Jalufka did not exercise “operational

control” over 4JLJ by either exercising power to hire, fire, supervise, schedule, set pay, or

otherwise control 4JLJ in any manner that could have subjected him to direct FLSA liability.

For instance, Ms. Clark testified as follows:

               Q     Does John Jalufka make the day-to-day hiring
               decisions?

               A No, sir.

                                                ...

               Q Mr. Jalufka, is he the person who handles the day-to-day
               firing?

               A No, sir.

               Q Does he handle the day-to-day scheduling?

               A No, sir.

                                                ...

               Q Mr. Jalufka, is he the person who handles the day-to-
               day firing?

               A No, sir.

               Q Does he handle the day-to-day scheduling?

               A No, sir.

                                                ...

               Q And is Mr. Jalufka the one that sets the individual
               operator’s and employee’s pay?

               A No, sir.

                                                ...


                                                18
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 19 of 25



              Q    And who maintains the employment files and
              documents at 4 the company?

              A I do.

              Q Not Mr. Jalufka?

              A Not Mr. Jalufka.

                                             ...

              Q Okay, and can you tell me about the different spectrums
              of the type of owners that run a company?

              A      Well, there’s – there’s an owner that controls
              everything; then there’s owners that rely on others.

              Q Okay, and when you say “controls everything,” what do
              you mean?

              A I mean hiring, firing, payables, receivables -- you know,
              everything.

              Q Is Mr. Jalufka that type of owner?

              A No, sir.

                                             ...

              Q Based on your 34 -- 32 years of experience at the
              company, is Mr. Jalufka the one that’s making those day-
              to-day decisions?

              A No, he’s not.

 February 20, 2019 Trial Transcript, 87:3 – 4; 87:14 – 18; 87:23 – 25; 88:3 – 7; 88:18 – 89:2;

89:6 – 9.

       Plaintiff Joshua Edwards indeed admitted:

              Q [Mr. Jalufka] didn’t hire you, right?

              A No.

              Q He didn’t set your schedule, right?

              A No.


                                              19
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 20 of 25



                  Q He didn’t set your pay, right?

                  A No.

                  Q And as you testified he didn’t fire you, and you’re not
                  aware of anyone that he did fire?

                  A No, he did not fire me.

                  Q And you’re not aware of anyone that he didn’t -- that he
                  did fire?

                  A No.

February 20, 2019 Trial Transcript, 175:14 – 25. See also February 20, 2019 Trial Transcript,

303:6 – 17 (Humberto Morales testimony). 3

                        iv.    Record Evidence of the TCA Exception

         Although the jury never reached the issue to warrant Plaintiffs’ evidentiary sufficiency

contention in the abstract—Defendants in any event propounded evidence that Plaintiffs’

contentions regarding the operation of vehicles with a gross vehicle weight less than 10,000

pounds simply was not credible. Cf. (Doc. 324, Pages 9 of 26). The jury consequently would

have had (had it been necessary) evidentiary basis to rule in 4JLJ’s favor regarding the “TCPA

exemption.”

         Joshua Edwards, by way of example, proved he lacked credibility based on exchanges

such as the following:

                  Q . . . . In that answer you changed it to we. And that
                  wasn’t the question, correct? My question was how much
                  did you drive, and the question earlier was how much did
                  you drive the van. And you testified earlier that you drove
                  it every week and that’s not accurate, is it?


3
  Here as well, the strength of the evidentiary record is so significant Defendants need not principally rely upon Mr.
Jalufka’s testimony. Defendants nonetheless note Mr. Jalufka testified to facts that demonstrated he was not the
statutory “employer.” See February 21, 2019 Trial Transcript, 193:24 – 194:7.



                                                         20
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 21 of 25



              A It is accurate. We did drive the vans every week.

              Q Mr. Edwards, I’m not asking you about we. I’m asking
              you about you. And as you saw your testimony was, “I did
              not drive the vehicles every week,” right?

              A Yes.

  February 20, 2019 Trial Transcript, 190:2 – 11 (emphasis added).

       Defendants moreover elicited evidence that factually, there simply was no credible

evidence by which the jury should have found vehicles weighing less than 10,000 were used to

fulfill uncompensated job requirements. In that regard, Mr. Edwards testified:

              Q And you don’t have your own personal vehicle there,
              right?

              A Correct.

              Q And you don’t drive the large vehicles around town to
              run errands, do you?

              A No, sir.

              Q Okay. So any personal errand that has to be run on a
              crew is going to be run using either the vans or a small
              truck, right?

              A That is correct.

              Q Okay. And you’ve got, as you said on a large job, to 20
              employees who are all running their personal errands in
              small trucks and vans, correct?

              A Yes, sir.

                                              ...

              Q And you said there were two vans that would come out
              to a well site?

              A Yes.

              Q Okay. And so that means you’ve got two individuals
              that are driving a van, correct?


                                               21
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 22 of 25



               A Correct.

               Q And the vast majority, if it’s two vans, roughly 12 or 14
               guys who chose not to drive a van, correct?

               A Correct.

               Q     And you don’t know of anyone that was fired or
               punished or disciplined because they didn’t drive a van,
               correct?

               A I don’t recall at this time.

               Q You know it wasn’t a requirement, right?

               A It might have been a requirement. It might not have
               been. We all needed to get back and forth. So, I don’t
               know if it was or wasn’t a requirement.

February 20, 2019 Trial Transcript, 191:15 – 192:3.

       Mr. Garcia otherwise testified:

               Q And when you add the truck, the small vehicle, plus the
               trailer and any of the materials on it, it would be over
               10,001 pounds, correct?

               A Yes.

February 20, 2019 Trial Transcript, 274:6 – 9.

       The foregoing evidence regarding the discretionary bonuses, accuracy of compensation,

Mr. Jalufka’s status, and the TCA exception (in many cases originating from Plaintiffs’ own

witnesses), establishes there at worst was evidence of record whereby the jury either could have

been persuaded by Plaintiffs, or been persuaded by Defendants. The jury was persuaded by

Defendants. As matter of law, Plaintiffs are not entitled to relief from that outcome.

       C.      Plaintiffs’ Contention regarding “Counsel’s Argument” is not a Basis for
               Relief

       Given the above-discussed record evidence undercutting each of the grounds for relief

upon which Plaintiffs premise their Motion, there is no basis to infer the jury relied upon what


                                                 22
    Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 23 of 25



Plaintiffs suggest (without elaboration or proper briefing) was improper counsel argument. Cf.

(Doc. 324, Page 1 of 26). Plaintiffs, as an initial matter, failed to object to any of the argument at

trial. On that basis alone their untimely contention is waived and not properly before this Court.

Cf. Baisden v. I'm Ready Prods., 693 F.3d 491, 509 (5th Cir. 2012) (“Although [Plaintiff] alleges

prejudice [from the arguments by counsel] now, he raised no objection to the statements at trial.

[Plaintiff] has thus waived his objection to these statements, and this court need not consider

them.”) (emphasis added); Nissho-Iwai Co. v. Occidental Crude Sales, Inc., 848 F.2d 613, 619

5th Cir. 1988) (“[Plaintiff] failed to object to [the arguments by defense counsel] either at the

time of the argument or at a sidebar conference immediately thereafter. . . .      [Plaintiff] is now

barred ‘from urging the improper arguments as grounds for a new trial after the jury had returned

its verdict.’”).

        But apart from the waiver, there is absolutely no basis given the strength of the above-

discussed evidentiary record to infer argument improperly influenced the outcome, because the

evidence discussed above was legally sufficient without regard to any indiscernible effect of the

argument. Cf. 848 F.2d at 620 (holding a new trial premised on challenged jury argument is

carefully scrutinized “because of [the Fifth Circuit’s] respect for the jury as an institution and our

concern that the party who persuaded the jury should not be stripped unfairly of a favorable

decision. . . .’”).

                                      III.    CONCLUSION

        WHEREFORE, Defendants 4JLJ, LLC d/b/a J4 Oilfield Services and John Jalufka

respectfully request this Court deny Plaintiffs’ Renewed Motion for Judgment as a Matter of

Law, or in the Alternative Motion for New Trial, grant Defendants’ separately filed Motion for

Entry of Judgment, and grant Defendants all other relief to which they may be entitled.



                                                 23
      Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 24 of 25



          Respectfully Submitted,

                                      MUNSCH HARDT KOPF & HARR, P.C.


                                      By: /s/ Daniel D. Pipitone
                                         Daniel D. Pipitone *
                                         Texas Bar No. 16024600
                                         700 Milam Street, Suite 2700
                                         Houston, Texas 77002
                                         Tel: 713-222-4060
                                         Fax: 713-222-5813
                                         dpipitone@munsch.com

                                      ATTORNEY FOR DEFENDANTS

OF COUNSEL:

Munsch Hart Kopf & Harr, P.C.                Munsch Hart Kopf & Harr, P.C.
700 Milam Street, Suite 2700                 3800 Lincoln Plaza
Houston, Texas 77002                         500 North Akard
                                             Dallas, Texas 75201
Michael A. Harvey
Texas Bar No. 24058352                       Nolan C. Knight
SD Texas Bar No. 917759                      Texas Bar No. 24027125
700 Milam Street, Suite 2700                 SD Texas Bar No. 875454
Houston, Texas 77002                         3800 Lincoln Plaza
Tel: (713) 222-4015                          500 North Akard
Fax: (713) 222-5835                          Dallas, Texas 75201
mharvey@munsch.com                           Tel: (214) 855-7500
                                             Fax: (214) 855-7584
                                             nknight@munsch.com




*
    Attorney in Charge



                                        24
   Case 2:15-cv-00299 Document 328 Filed on 03/19/19 in TXSD Page 25 of 25



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served on counsel
of record by means of ECF this 19 day of March 2019:

       James Moulton
       MOULTON & PRICE, P.C.
       109 SH 110 South
       Whitehouse, Texas 75791
       ATTORNEY FOR PLAINTIFFS


                                                              /s/ Daniel D. Pipitone




                                               25
